internal_revenue_service number release date index number ---------------------------- -------------------- ------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc int b02 plr-138495-09 date february ty ------------------------------------------------------ ty ------------------------------------------------------ legend taxpayer subsidiary fc company e country b state c date year year year year year year ---------------------------- ---------------- --------------------- ------------------------------ ---------------------------- --------------------------- ------------- ------------------- ------- ------- ------- ------- ------- ------- accounting firm p accounting firm q -------------------------------------- ----------------------------------------- cfo x --------------------------------------------------- dear ------------ plr-138495-09 this is in response to a letter dated date submitted by taxpayer’s authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner for taxpayer to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code and sec_1_1295-3 with respect to taxpayer’s investment in fc the ruling contained in this letter is based upon information and representations submitted on behalf of taxpayer by its authorized representatives and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts taxpayer is a u s subchapter_c_corporation organized under the laws of state c fc a country b company was formed in year by taxpayer and an unrelated foreign company company e from year to year taxpayer owned more than percent of the voting_stock of fc and company e owned the remaining percentage during this period fc was considered a controlled_foreign_corporation cfc for taxpayer within the meaning of sec_957 in year company e acquired additional shares of fc’s voting_stock and as a result fc ceased to be considered a cfc because not more than percent of its stock was owned within the meaning of sec_958 by u s shareholders within the meaning of sec_951 fc owns intellectual_property which is still in the developmental stage fc does not and has not since its formation held any other assets other than cash and the intellectual_property fc has not had any revenues since its formation and it does not have employees of its own the intellectual_property is being developed through fc’s wholly-owned u s subsidiary subsidiary subsidiary is strictly a research_and_development contractor for fc once the intellectual_property is fully developed and ready to be exploited fc plans to license its intellectual_property to both a related_party and to unrelated third parties fc ceased to be a cfc within the meaning of sec_957 and met the asset test for pfic classification under sec_1297 in year and thus qualified as a pfic for the year taxable_year taxpayer engaged accounting firm p a certified public accounting firm that employs experienced tax professionals to prepare its corporate_income_tax returns and advise taxpayer with regard to all u s federal_income_tax matters regarding its operations and investments including its ownership in fc taxpayer relied on accounting firm p to provide advice with respect to filing and reporting requirements in general as well as elections and or statements that would be necessary to elect a specific tax treatment plr-138495-09 accounting firm p did not identify fc as a pfic and therefore did not inform taxpayer of fc’s pfic status and the option of making a timely qualified qef election under sec_1295 had accounting firm p identified the potential pfic status of fc taxpayer would have relied on accounting firm p to advise it as to the implications of fc’s status as a pfic and recommended course of action related thereto a qef election for the year taxable_year for taxpayer would have been due on date of year taxpayer did not make such an election for the year taxable_year in year the legal advisor of a potential new investor for fc raised the possibility that based on due diligence regarding fc fc could be a pfic based on the potential pfic issue raised by the potential new investor’s legal adviser taxpayer retained accounting firm q to evaluate the pfic status of fc in year upon review of the financial data of fc and subsidiary accounting firm q determined that fc could be a pfic taxpayer has submitted an affidavit under penalties of perjury describing the events that led to the failure to make the qef elections by the election due dates including the roles of accounting firm p and accounting firm q taxpayer represents that it provided information regarding the ownership and financial data of fc to accounting firm p and accounting firm q taxpayer represents that in the relevant years fc was not identified as a pfic and taxpayer did not receive any advice regarding the availability of a qef election with respect to fc in addition taxpayer submitted an affidavit from cfo x corroborating these representations made by taxpayer further taxpayer submitted an affidavit from accounting firm p corroborating the representations made by taxpayer with respect to the discovery of fc’s pfic status taxpayer represents that as of the date of this request_for_ruling the pfic status of fc has not been raised by the irs on audit for any of the taxable years at issue ruling requested taxpayer requests the consent of the commissioner to make a retroactive qef election with respect to fc under sec_1_1295-3 retroactive to year and effective for all subsequent years law sec_1295 provides that a pfic will be treated as a qef with respect to a taxpayer if an election by the taxpayer under sec_1295 applies to such pfic for the taxable_year and the pfic complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company plr-138495-09 under sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of such failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with taxpayer’s ruling_request we conclude that taxpayer has satisfied sec_1_1295-3 accordingly consent is granted to taxpayer to make a retroactive qef election with respect to fc for year provided that taxpayer complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election except as specifically set forth above no opinion is expressed or implied concerning the u s federal tax consequences of the facts described above under any other provision of the code plr-138495-09 this private_letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely jeffery g mitchell special counsel international
